


Exhibit 10.1


AGREEMENT


This Agreement (this “Agreement”) is made and entered into as of December 11,
2014 (the “Effective Date”), by and between Jeffery R. Gardner (“Executive”) and
Windstream Holdings, Inc. (the “Company”). The Company and Executive are
sometimes collectively referred to herein as the Parties and individually as a
Party.


WHEREAS, Executive and the Company have mutually agreed on the transition of
Executive’s responsibilities as President and Chief Executive Officer of the
Company and on Executive’s separation of employment from the Company on the
terms and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereto agree as follows:


1.    Resignation and Separation.


(a)    Resignation. Effective as of the Effective Date, Executive hereby resigns
from (i) his position as President and Chief Executive Officer of the Company,
(ii) any and all officer positions and directorships Executive may hold with the
Company’s affiliates, except as provided in Section 1(b), and (iii) all
positions Executive may hold with any other entities for which the Company or
its affiliates have requested Executive to perform services. As used in this
Agreement, the term “affiliate” shall mean any entity controlled by,
controlling, or under common control with, the Company.


(b)    Separation. Executive shall continue to serve as (i) a full-time employee
of the Company, in the position of Senior Advisor to the Chief Executive Officer
of the Company, and (ii) a member of the Board of Directors of the Company (the
“Board”) and Windstream Corporation (“Windstream”) from the Effective Date
through February 1, 2015 (the “Separation Date”) at his base salary and benefit
levels in effect as of the Effective Date, and shall conscientiously and in good
faith make efforts to facilitate the successful transition of the individual who
succeeds him and perform such other duties as may from time-to-time be specified
by the Chief Executive Officer of the Company or the Board. Effective as of the
Separation Date, Executive’s employment with the Company and its affiliates
shall terminate and Executive shall resign as a member of the Board and the
Board of Directors of Windstream. Executive hereby agrees to execute any and all
documentation to effectuate such resignations upon request by the Company, but
he shall be treated for all purposes as having so resigned on the Separation
Date, regardless of when or whether he executes any such documentation.
Notwithstanding the foregoing, in no event shall Executive be eligible to
participate in the Company’s annual or long-term incentive programs for 2015 or
to receive additional compensation for his services as a member of the Board.


2.     Accrued Benefits. The Company will pay or provide to Executive the
following payments and benefits:


        



--------------------------------------------------------------------------------




(a)    Salary and Vacation Pay. On February 13, 2015, or such earlier date as
required by law, the Company will issue to Executive his final paycheck,
reflecting (i) his earned but unpaid base salary through the Separation Date,
and (ii) his accrued but unused vacation pay through the Separation Date.


(b)    Expense Reimbursements. Within 30 calendar days following the Separation
Date, the Company will reimburse Executive for any reasonable unreimbursed
business expenses actually and properly incurred by Executive in connection with
carrying out his duties with the Company through the Separation Date in
accordance with applicable Company business expense reimbursement policies,
which expenses must be submitted by Executive to the Company with supporting
receipts and/or documentation no later than 10 calendar days after the
Separation Date.


(c)    2014 Short-Term Incentive. The Company will pay to Executive the amount
of any short-term incentive that has been earned by Executive for the 2014
fiscal year, but has not yet been paid to Executive as of the Separation Date,
at the same time and to the same extent that 2014 short-term incentives, if any,
are paid to the senior executives of the Company under the Performance Incentive
Compensation Plan. The short-term incentive, if earned, shall be paid to
Executive in the same form of consideration as paid to the senior executives of
the Company, which may be in the form of cash or shares of Company stock
delivered under a stockholder-approved equity plan, as determined by the Company
in its sole discretion.


(d)    Other Benefits. All Company-provided benefits shall cease to accrue on
the Separation Date, including but not limited to accrual of vacation, sick, and
other benefits. The Company shall continue to provide the existing level of
health insurance benefits to Executive and his eligible dependents through
February 28, 2015, after which Executive may be eligible for continuation of
those health insurance benefits at Executive’s expense pursuant to COBRA, and
will receive information regarding election of benefit continuation separately.
Executive also will be eligible for access to the Company’s retiree medical plan
subject to the terms, conditions, and costs of the plan in effect on the
Separation Date. Finally, to the extent not theretofore paid or provided, the
Company shall pay or provide, or cause to be paid or provided, to Executive any
other amounts or benefits required to be paid or provided or which Executive is
eligible to receive under the Windstream Pension Plan, the Windstream Benefit
Restoration Plan, the Windstream 401(k) Plan, and the Windstream 2007 Deferred
Compensation Plan, in each case in accordance with the terms and normal
procedures of each such plan and based on accrued and vested benefits through
the Separation Date. The Company agrees that Executive’s service date commenced
on and effective as of April 1, 1985 for all purposes under and with respect to
the Company’s welfare and benefit plans and programs. Executive has previously
been provided a summary of certain benefits which he is entitled to receive
following the Separation Date under the terms of the Windstream Pension Plan and
the Windstream Benefit Restoration Plan and the Company covenants that the
benefit amounts set forth in the summary for those two plans are accurate as of
the date of the summary, based on the assumptions listed therein.


3.    Separation Payment Benefits. In consideration of, and subject to and
conditioned upon Executive’s execution and non-revocation of the release
attached as Exhibit A

2

--------------------------------------------------------------------------------




to this Agreement (the “Release”) and the effectiveness of such Release as
provided in Section 4 of this Agreement, and provided that Executive has fully
complied with his obligations set forth in the Release and continues to comply
with his obligations pursuant to Sections 1, 5(c) and 6 of this Agreement, the
Company will pay or provide to Executive the following payments and benefits,
which Executive acknowledges and agrees constitute adequate and valuable
consideration, in and of themselves, for the promises contained in this
Agreement:


(a)    Separation Payment. The Company will pay to Executive $3 million in a
single lump sum within 5 business days after the date the Release becomes
effective and irrevocable in accordance with its terms.


(b)    Equity Awards. Executive shall vest in 250,000 performance-based
restricted stock units allocated to the 2014 performance period (along with
accrued dividend equivalents on such vested units), which units shall be payable
to Executive in shares of the Company’s common stock within 5 business days
after the date the Release becomes effective and irrevocable in accordance with
its terms. Any remaining unvested performance-based restricted stock units (and
related dividend equivalents) and any other outstanding and unvested equity
awards held by Executive that do not vest in accordance with this Section 3(b)
shall be forfeited effective as of the Effective Date.


4.     Release of Claims. Executive agrees that, as a condition to Executive’s
right to receive the payments set forth in Section 3, within 21 calendar days
following the Separation Date (the “Release Period”), Executive shall execute
and deliver the Release to the Company. If Executive fails to execute and
deliver the Release to the Company, or if the Release is revoked by Executive or
otherwise does not become effective and irrevocable in accordance with its
terms, then Executive will not be entitled to any payment under Section 3 of
this Agreement.


5.    Effect on Other Arrangements.


(a)    In General. Executive acknowledges that the payments and arrangements
contained in this Agreement will constitute full and complete satisfaction of
any and all amounts properly due and owing to Executive as a result of his
employment with the Company and its affiliates and the cessation thereof.


(b)    Employment Agreement and Change-in-Control Agreement. Executive and the
Company agree that, as of the Effective Date, this Agreement supersedes and
replaces the separation payment terms under any plan, program, policy or
practice or contract or agreement of the Company and its affiliates and that
neither the Company and its affiliates nor the Executive have any further
obligations under any plan, program, policy or practice or contract or
agreement, other than, in each case, as otherwise specifically contemplated by
this Agreement. Without limiting the preceding sentence, and except as otherwise
provided in Section 5(c) hereof, the Company and Executive specifically agree
and acknowledge that, as of the Effective Date, this Agreement supersedes and
replaces the Amended and Restated Employment Agreement between Windstream and
Executive dated as of January 1, 2008, as amended on December 21, 2009, and as
assumed by the Company (the “Employment Agreement”), including the separation
payment terms thereof, and the Change-in-Control

3

--------------------------------------------------------------------------------




Agreement between Windstream and Executive, dated as of January 1, 2013, and as
assumed by the Company (the “Change-in-Control Agreement”), and that, subject to
Section 5(c) hereof, neither the Company and its affiliates nor the Executive
have any further obligations under the Employment Agreement and under the
Change-in-Control Agreement.


(c)    Continuation of Restrictive Covenants and Dispute Resolution.
Notwithstanding Section 5(b) hereof, (i) in consideration of the Company’s
promises under Section 3 of this Agreement, Executive acknowledges and agrees
that he remains obligated to comply with the provisions of Section 8 (Protective
Covenants by the Executive) of the Employment Agreement and (ii) each Party
agrees that the provisions of Sections 10 and 11.2 of the Employment Agreement
shall apply with respect to any dispute under this Agreement or the Employment
Agreement, and in each case such provisions shall continue to apply, in
accordance with their terms, on and after the Effective Date, notwithstanding
the cessation of Executive’s employment or the termination of the Employment
Agreement and the Change-in-Control Agreement as provided in Section 3(b) above.


(d)    Aircraft Time-Sharing Agreements. Executive agrees and acknowledges that
each of the Aircraft Time Sharing Agreements between the Parties dated as of
June 1, 2012, shall terminate effective immediately upon the Effective Date,
without further action by the Parties, and shall be of no further force or
effect as of the Effective Date.


6.    Additional Covenants and Representations.
 
(a)    Representations. Executive acknowledges and represents that, as an
employee of the Company and its affiliates, he has been obligated to, and has
been given the full and unfettered opportunity to, report timely to the Company
any conduct that would give rise to an allegation that the Company or any
affiliate has violated any laws applicable to its businesses or has engaged in
conduct which could otherwise be construed as inappropriate or unethical in any
way, even if such conduct is not, or does not appear to be, a violation of any
law. Executive acknowledges that a condition to the payment of the amounts under
Section 3 of this Agreement is his truthful and complete representation to the
Company regarding any such conduct, including but not limited to conduct
regarding compliance with the Company’s ethics policies and procedures, and with
all laws and standards governing the Company’s businesses. Executive’s truthful
and complete representation, based on his thorough search of his knowledge and
memory, is as follows: Executive has not been directly or indirectly involved in
any such conduct; no one has asked or directed him to participate in any such
conduct; and Executive has no specific knowledge of any conduct by any other
person(s) that would give rise to an allegation that the Company or any
affiliate has violated any laws applicable to its businesses or has engaged in
conduct which could otherwise be construed as inappropriate or unethical in any
way.


(b)    Clawback Policy. Executive acknowledges that he shall remain subject to
the provisions of the Company’s Policy Regarding Repayment or Forfeiture of
Certain Compensation (the “Policy”), as in effect on the Effective Date, which
Policy shall continue to apply, in accordance with its terms, on and after the
Separation Date, notwithstanding the cessation of Executive’s employment. The
Parties acknowledge that, on and after the Effective Date, the Company may not
amend or modify the Policy in a manner that adversely affects

4

--------------------------------------------------------------------------------




Executive, unless the Company determines in good faith that such amendment or
modification is required in order to comply with applicable laws or exchange
listing requirements.
(c)    Director and Officer Insurance and Indemnification. The Company hereby
agrees that Executive will continue to be entitled to rights to indemnification
under Windstream’s Certificate of Incorporation and Bylaws as in effect on the
Separation Date and that certain Indemnification Agreement with the Company and
Windstream Corporation dated as of February 12, 2014. The Company hereby
covenants and agrees that the Company shall maintain in full force and effect
directors and officers liability insurance from established and reputable
insurers for a period of no less than six (6) years following the Separation
Date which shall provide Executive with coverage to the same extent that such
coverage is then maintained for officers or directors of the Company in active
service.
(d)    Press Release and Other Statements. The form of the press release to be
used to announce the transition of Executive’s responsibilities as President and
Chief Executive Officer of the Company on Executive’s separation of employment
from the Company is set forth on Exhibit B to this Agreement. Neither Executive
nor the Company or its affiliates shall make any public statement regarding
Executive’s termination of employment that is materially inconsistent with such
press release. The Company and its affiliates shall not at any time disseminate
any information or make any statements, whether written, oral or otherwise, that
are negative, disparaging or critical of Executive or his service to the Company
or its affiliates or their predecessors, or that place Executive in a bad light,
other than any such statement or information that is made or disseminated by the
Company or its affiliates in a good faith belief as to their truth or accuracy
and either is required by law or is reasonably necessary to the enforcement by
the Company or its affiliates of this Agreement or the Release.
(e)    Certain Services. The Company shall, at its sole expense as incurred,
provide Executive with outplacement services from a recognized outplacement
service provider, the scope of which shall be selected by Executive in his sole
discretion, provided that (i) the cost to the Company shall not exceed $50,000
and (ii) in no event shall the period during which the outplacement service
expenses are incurred or the period during which the expenses are paid, extend
beyond the end of the second calendar year that begins after the Separation
Date.
7.    Miscellaneous.


(a)    Section 409A. The intent of the Parties is that payments and benefits
under this Agreement comply with Section 409A of the Code (“Section 409A”) or
are exempt therefrom and, accordingly, to the maximum extent permitted, this
Agreement will be interpreted and administered so as to be in compliance
therewith. If Executive notifies the Company (with specificity as to the reason
therefor) that Executive believes that any provision of this Agreement would
cause Executive to incur any additional tax or interest under Section 409A and
the Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the Company will,
after consulting with Executive, reform such provision in a manner that is
economically neutral to the Company to attempt to comply with Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Section 409A.


        

5

--------------------------------------------------------------------------------




(b)    Withholding. The Company or its affiliates, as applicable, may withhold
from any amounts payable or benefits provided under this Agreement such federal,
state, local, foreign or other taxes as will be required to be withheld pursuant
to any applicable law or regulation. Notwithstanding the foregoing, Executive
will be solely responsible and liable for the satisfaction of all taxes,
interest and penalties that may be imposed on Executive in connection with this
Agreement (including any taxes, interest and penalties under Section 409A), and
neither the Company nor its affiliates will have any obligation to indemnify or
otherwise hold Executive harmless from any or all of such taxes, interest or
penalties.


(c)    Severability. In construing this Agreement, if any portion of this
Agreement will be found to be invalid or unenforceable, the remaining terms and
provisions of this Agreement will be given effect to the maximum extent
permitted without considering the void, invalid or unenforceable provision.


(d)    Successors. This Agreement is personal to Executive and without the prior
written consent of the Company will not be assignable by Executive other than by
will or the laws of descent and distribution. This Agreement will inure to the
benefit of and be enforceable by Executive’s surviving spouse, heirs and legal
representatives. This Agreement will inure to the benefit of and be binding upon
the Company and its affiliates, and their respective successors and assigns.


(e)    Final and Entire Agreement; Amendment. This Agreement, together with the
Release, represents the final and entire agreement between the Parties with
respect to the subject matter hereof and supersedes all prior agreements,
negotiations and discussions between the Parties hereto and/or their respective
counsel with respect to the subject matter hereof. Executive has not relied upon
any representations, promises or agreements of any kind except those set forth
herein in signing this Agreement. Any amendment to this Agreement must be in
writing, signed by duly authorized representatives of the Parties, and stating
the intent of the Parties to amend this Agreement.


(f)    Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Arkansas, without
reference to conflict of laws principles.


(g)    Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:


To the Company:


Windstream Holdings, Inc.
4001 Rodney Parham Road
Little Rock, Arkansas 72212
Attention: General Counsel



6

--------------------------------------------------------------------------------




To Executive: at Executive’s most recent address on the records of the Company


(h)    Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile or other electronic transmission), each of
which will be deemed an original, but all of which taken together will
constitute one original instrument.


(Signatures are on the following page)





7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement as of
the date first above written.


 
 
WINDSTREAM HOLDINGS, INC.
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
John P. Fletcher, Executive Vice President, Secretary & General Counsel
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
Jeffery R. Gardner




8

--------------------------------------------------------------------------------




WAIVER AND RELEASE AGREEMENT
THIS WAIVER AND RELEASE AGREEMENT (this “Waiver and Release”) is entered into by
and between Jeffery R. Gardner (“Executive”) and Windstream Holdings, Inc. (the
“Company”) (collectively, the “Parties”).
WHEREAS, the Parties entered into an Agreement dated December 11, 2014 (the
“Agreement”);
WHEREAS, Executive is required to sign this Waiver and Release in order to
receive the payment of the benefits under Section 3 of the Agreement (the
“Separation Payment Benefits”) following his resignation; and
WHEREAS, the Company has agreed to sign this Waiver and Release.
NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Parties agree as
follows:
1.
In consideration of the Separation Payment Benefits which Executive acknowledges
are in addition to payments and benefits to which Executive would be entitled
but for the Agreement (except as otherwise provided in the Agreement),
Executive, on behalf of himself, his heirs, representatives, agents and assigns
by dower or otherwise hereby COVENANTS NOT TO SUE OR OTHERWISE VOLUNTARILY
PARTICIPATE IN ANY LAWSUIT AGAINST, FULLY RELEASES, INDEMNIFIES, HOLDS HARMLESS
and OTHERWISE FOREVER DISCHARGES (i) the Company, (ii) any companies controlled
by, controlling or under common control with the Company, and any predecessors,
successors or assigns to the foregoing (together with the Company, the
(“Windstream Group”) (iii) the Windstream Group’s compensation, benefit,
incentive (including, but not limited to, individual incentive, project
incentive, annual incentive, long-term incentive and annual bonus), pension,
welfare and other plans and arrangements, and any predecessor or successor to
any such plans and arrangements (including the sponsors, administrators and
fiduciaries of any such plan and/or arrangements), and (iv) any of the
Windstream Group’s current or former officers, directors, agents, executives,
employees, attorneys, insurers, shareholders, predecessors, successors or
assigns (collectively (i) - (iv) the “Released Parties”) from any and all
actions, charges, claims, demands, damages or liabilities of any kind or
character whatsoever, known or unknown, which Executive now has or may have had
whether or not based on or arising out of Executive’s employment relationship
with the Windstream Group or the cessation of that employment relationship
through the date of execution of this Waiver and Release, other than workers’
compensation claims filed prior to the date of execution of this Waiver and
Release. Executive acknowledges and understands that in the event Executive
files a charge or complaint with the Equal Employment Opportunity Commission
(“EEOC”), or a similar state, local or federal agency, the Occupational Safety
and Health Administration (“OSHA”), or the Secretary of Labor, Executive shall
be entitled to no relief, reinstatement, remuneration, damages, back pay, front
pay, or compensation whatsoever from the Released Parties as a result of such


A-1

--------------------------------------------------------------------------------




charge or complaint. Executive understands and agrees that he is waiving and
releasing any and all actions and causes of action, suits, debts, claims,
complaints and demands of any kind whatsoever, in law or in equity, including,
but not limited to, the following:
a.
Those arising under any federal, state or local statute, ordinance or common law
governing or relating to the Parties’ employment relationship including, but not
limited to, (i) any claims on account of, arising out of or in any way connected
with Executive’s hiring by the Windstream Group, employment with the Windstream
Group or the cessation of that employment; (ii) any claims alleged or which
could have been alleged in any charge or complaint against the Released Parties,
including, but not limited to, those with the EEOC, or any analogous state
agency, OSHA and the Secretary of Labor; (iii) any claims relating to the
conduct, including action or inaction, of any executive, employee, officer,
director, agent or other representative of the Release Parties; (iv) any claims
of discrimination, harassment or retaliation on any basis; (v) any claims
arising from any legal restrictions on an employer’s right to separate its
employees; (vi) any claims for personal injury, compensatory or punitive
damages, front pay, back pay, liquidated damages, treble damages, legal and/or
attorneys’ fees, expenses and litigation costs or other forms of relief; (vii)
any claims for compensation and benefits; (viii) any cause of action or claim
that could have been asserted in any litigation or other dispute resolution
process, regardless of forum (judicial, arbitral or other), against any
employee, officer, director, agent or other representative of the Released
Parties; (ix) any claim for, or right to, arbitration, and any claim alleged or
which could have been alleged in any charge, complaint or request for
arbitration against the Released Parties; (x) any claim on account of, arising
out of or in any way connected with any employment or change-in-control
agreement between Executive and the Released Parties, including but not limited
to stock options, restricted shares, performance-based restricted stock units,
bonuses, incentive payments, commissions, and/or continued salary payments; (xi)
any claim on account of, arising out of or in any way connected with the alleged
termination of Executive’s employment without “cause” or for “good reason”;
(xii) any claim on account of, arising out of or in any way connected with
medical, dental, life insurance or other welfare benefit plan coverage; and
(xiii) all other causes of action sounding in contract, tort or other common law
basis, including, but not limited to: (a) the breach of any alleged oral or
written contract; (b) negligent or intentional misrepresentations; (c) wrongful
discharge; (d) just cause dismissal; (e) defamation; (f) interference with
contract or business relationship; (g) negligent or intentional infliction of
emotional distress; (h) promissory estoppel; (i) claims in equity or public
policy; (j) assault; (k) battery; (l) breach of employee handbooks, manuals or
other policies; (m) breach of fiduciary duty; (n) false imprisonment; (o) fraud;
(p) invasion of privacy; (q) whistleblower claims; (r) negligence, negligent
hiring, retention or supervision; and (s) constructive discharge; and

b.
Those arising under any law relating to sex, age, race, color, religion,
handicap or disability, harassment, veteran status, sexual orientation,
retaliation, or national origin discrimination including, without limitation,
any rights or claims arising


A-2

--------------------------------------------------------------------------------




under Title VII of the Civil Rights Act of 1866 and 1964, as amended, 42 U.S.C.
§§ 1981 and 2000(e), et seq.; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et seq.,
as amended by the Older Workers Benefit Protection Act; the Americans with
Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12,101, et seq.; Sections 806
and 1107 of the Sarbanes-Oxley Act of 2002; the Fair Labor Standards Act of
1938, 29 U.S.C. §§ 201, et seq.; the National Labor Relations Act, 29 U.S.C. §§
151, et seq.; the Occupational Safety and Health Act, 29 U.S.C. §§ 651, et seq.;
the Worker Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101, et
seq.; and any other state or local law; and
c.
Those arising out of the Employee Retirement Income Security Act of 1974, as
amended; and

d.
Those arising out of the Family and Medical Leave Act, 29 U.S.C. §§ 2601 et
seq.; and

e.
Those arising under the civil rights, labor and employment laws of any state,
municipality or local ordinance; and

f.
Any claim for reinstatement, compensatory damages, back pay, front pay,
interest, punitive damages, special damages, legal and/or attorneys’ fees,
expenses and litigation costs including expert fees; and

g.
Any claims under or arising out any of the Aircraft Time Sharing Agreements
between the Parties dated as of June 1, 2012; and

h.
Any other federal, state or local law that affords employees or individuals
protection of any kind whatsoever.

3.
The Parties acknowledge that it is their mutual and specific intent that this
Waiver and Release fully complies with the requirements of the Older Workers
Benefit Protection Act (29 U.S.C. § 626) and any similar law governing the
release of claims. Accordingly, Executive hereby acknowledges that:

a.
Executive was advised of his right to consult with an attorney prior to
executing this Waiver and Release and acknowledges being given the advice to do
so. Executive represents that Executive has read and fully understands all of
the provisions of this Waiver and Release. Executive represents that Executive
is voluntarily signing this Waiver and Release.

b.
Executive has been offered at least twenty-one (21) days in which to review and
consider this Waiver and Release.

c.
Executive waives any right to assert any claim or demand for reemployment with
the Released Parties.


A-3

--------------------------------------------------------------------------------




4.
Executive has a period of seven (7) calendar days following the execution of
this Waiver and Release during which Executive may revoke this Waiver and
Release by delivering written notice to the Company at the following address:

Mr. John P. Fletcher
Windstream Holdings, Inc.
4001 Rodney Parham Road
Little Rock, Arkansas 72212


Executive understands that if he revokes this Waiver and Release, it will be
null and void in its entirety, and Executive shall not be entitled to any
Separation Payment Benefits. This Waiver and Release is effective on the 8th day
following the end of the revocation period described in this Paragraph 4,
provided Executive has signed and not revoked this Waiver and Release (the
“Effective Date”).


5.
Notwithstanding anything herein to the contrary, the sole matters to which the
Waiver and Release do not apply are:

a.
Executive’s rights of indemnification and directors and officers liability
insurance coverage, if any, to which he was entitled immediately prior to the
Effective Date of this Waiver and Release with regard to his service as an
officer or director of any member of the Windstream Group;

b.
Executive’s rights under the Indemnification Agreement with the Company and
Windstream Corporation dated as of February 12, 2014;

c.
Executive’s rights to accrued and vested benefits under any employee retirement
or benefit plan, policy or arrangement (whether tax-qualified or not) maintained
by the Windstream Group, including the Windstream Pension Plan, the Windstream
Benefit Restoration Plan, the Windstream 401(k) Plan, and the Windstream 2007
Deferred Compensation Plan, or under the Consolidated Omnibus Budget
Reconciliation Act of 1985 or the Company’s retiree medical program; and

d.
Executive’s rights under the Agreement, which is intended to survive cessation
of employment.

6.
In the event that Executive breaches or threatens to breach any provision of
this Waiver and Release, he agrees that the Released Parties shall be entitled
to seek any and all equitable and legal relief provided by law, specifically
including immediate and permanent injunctive relief. Executive hereby waives any
claim that the Released Parties have an adequate remedy at law. In addition, and
to the extent not prohibited by law, Executive agrees that the Released Parties
shall be entitled to an award of all costs and attorneys’ fees incurred by the
Released Parties in any successful effort to enforce the terms of this Waiver
and Release. Executive agrees that the foregoing relief shall not be construed
to limit or otherwise restrict the Released Parties ability to pursue any other
remedy provided by law, including the recovery of any actual, compensatory or
punitive


A-4

--------------------------------------------------------------------------------




damages. Moreover, if Executive pursues any claims against the Released Parties
subject to the foregoing Waiver and Release, Executive agrees to immediately
reimburse the Company for the value of all Separation Payment Benefits received
to the fullest extent permitted by law.
7.
The Parties acknowledge that this Waiver and Release is entered into solely for
the purpose of ending their employment relationship on an amicable basis and
shall not be construed as an admission of liability or wrongdoing by either
Party and that both the Windstream Group and Executive have expressly denied any
such liability or wrongdoing. Executive agrees that he is not eligible for
re-employment by Windstream Group under any circumstances, and in any event
Executive agrees he shall not apply for reemployment with the Windstream Group.

8.
Each of the promises and obligations contained in this Waiver and Release shall
be binding upon and shall inure to the benefit of the heirs, executors,
administrators, assigns and successors in interest of each of the Parties.

9.
The Parties agree that each and every paragraph, sentence, clause, term and
provision of this Waiver and Release is severable and that, if any portion of
this Waiver and Release should be deemed not enforceable for any reason, such
portion shall be stricken and the remaining portion or portions thereof should
continue to be enforced to the fullest extent permitted by applicable law.

10.
This Waiver and Release shall be interpreted, enforced and governed under the
laws of the State of Arkansas, without regard to any applicable state’s choice
of law provisions.

11.
Executive represents and acknowledges that in signing this Waiver and Release he
does not rely, and has not relied, upon any representation or statement made by
the Windstream Group or by any of the Released Parties with regard to the
subject matter, basis or effect of this Waiver and Release other than those
specifically contained herein.

12.
This Waiver and Release represents the entire agreement between the Parties
concerning the subject matter hereof, shall supersede any and all prior
agreements which may otherwise exist between them concerning the subject matter
hereof (specifically excluding, however, the post-termination obligations
contained in the Agreement), and shall not be altered, amended, modified or
otherwise changed except by a writing executed by both Parties.

PLEASE READ CAREFULLY. WITH RESPECT TO EXECUTIVE, THIS WAIVER AND RELEASE
INCLUDES A COMPLETE RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
    
(Signatures are on the following page)



A-5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Waiver and Release on their behalf and
thereby acknowledge their intent to be bound by its terms and conditions.
JEFFREY R. GARDNER
 
WINDSTREAM HOLDINGS, INC.
 
 
 
 
Signed:
 
 
By:
 
Print Name:
 
 
 
John P. Fletcher, Executive Vice President, Secretary & General Counsel
Date:
 
 
 
 






A-6

--------------------------------------------------------------------------------




Exhibit B


(Press Release)



B-1

--------------------------------------------------------------------------------




Windstream Appoints Tony Thomas as Chief Executive Officer
Jeff Gardner resigns as President and CEO
Company remains committed to REIT spinoff


Release date: Dec. 11, 2014


LITTLE ROCK, Ark. - Windstream Holdings, Inc. (Nasdaq: WIN) today announced that
Tony Thomas has been appointed president and chief executive officer and a
director of Windstream, effective immediately. Thomas succeeds Jeff Gardner, the
company’s current president and CEO, who will stay on as senior adviser to the
CEO and as a member of the Board of Directors through Feb. 1, 2015, to ensure an
orderly transition. Thomas has principally served as Windstream’s chief
financial officer over the past eight years and most recently as the company’s
president of real estate investment trust (REIT) operations.


“I am proud to have led Windstream from its creation in 2006. It has been a
privilege to work with our Board, leadership team and talented associates across
the organization,” said Jeff Gardner. “The Board and I agree that a change in
perspective is needed in order to accelerate the pace of change within the
company and to more effectively respond to the rapidly evolving needs of our
customers. The Board’s confidence in Tony is well placed. His leadership and
strong financial acumen will benefit investors and customers as he leads
Windstream in the future.”


Jeff Hinson, Chairman of the Windstream Board of Directors, said: “On behalf of
the Board, I thank Jeff for his contributions to the company over the past
decade. He led the company’s successful spinoff from Alltel Corp. and its
transformation from a rural wireline telephone business to a FORTUNE 500 company
and nationwide provider of advanced network communications and technology
solutions. He also has served as a leading advocate for the telecom industry.
Tony Thomas’ telecom experience and in-depth knowledge of Windstream give the
Board confidence that he is the right executive to lead the company, position
the enterprise and consumer businesses for long-term success and drive revenue
growth.”


“I am honored by this appointment and by the Board’s confidence,” said Tony
Thomas. “It has been a privilege to work with Jeff Gardner throughout my career.
I also remain intently focused on executing the REIT spinoff, which will enable
Windstream to accelerate network investments, provide enhanced services to
customers and maximize shareholder value.”


Windstream Director Francis X. “Skip” Frantz will lead the process to select a
new president and CEO of the REIT. As previously announced, Frantz will serve as

B-2

--------------------------------------------------------------------------------




chairman of the REIT’s Board. He will leave the Windstream Board upon close of
the transaction, which is anticipated to occur in the first half of 2015.


About Tony Thomas


Tony Thomas, 43, has more than 20 years experience in the communications
industry. He was instrumental in the development of Windstream’s REIT spinoff
and has served as president of real estate investment trust operations at
Windstream since October 2014.


Thomas served as the chief financial officer for Windstream from August 2009
through September 2014. During his five-year tenure as CFO, Thomas played an
integral role in Windstream's expansion by completing seven acquisitions
totaling more than $5.6 billion in transaction value. In addition, Thomas has
deep capital market expertise, having led almost $10 billion in debt
transactions.


Thomas joined Windstream as controller following the spinoff from Alltel Corp.
He held a variety of financial and operational leadership roles at Alltel after
joining the company when it merged with 360 Communications in 1998. Before
entering the communications industry, he was a senior auditor with Ernst & Young
in the telecom practice. He holds a master’s degree in business administration
from Wake Forest University and a bachelor's degree in accountancy from the
University of Illinois.


About Windstream


Windstream, a FORTUNE 500 and S&P 500 company, is a leading provider of advanced
network communications and technology solutions, including cloud computing and
managed services, to businesses nationwide. The company also offers broadband,
phone and digital TV services to consumers primarily in rural areas. For more
information, visit the company’s online newsroom at news.windstream.com or
follow on Twitter at @WindstreamNews.


Windstream claims the protection of the safe-harbor for forward-looking
statements contained in the Private Securities Litigation Reform Act of 1995.
Forward-looking statements are subject to uncertainties that could cause actual
future events and results to differ materially from those expressed in the
forward-looking statements. Forward-looking statements specific to the proposed
spinoff and formation of the REIT, include, but are not limited to, statements
regarding the completion of the transaction, the expected closing date of the
transaction and the expected benefits of the transaction. Such statements are
based on estimates, projections, beliefs and assumptions that Windstream
believes are reasonable but are not guarantees of future events and results.
Actual future events and results may differ materially from those expressed in
the forward-

B-3

--------------------------------------------------------------------------------




looking statements as a result of a number of important factors. Factors that
could cause actual results to differ materially from those contemplated in the
company’s forward-looking statements include, among others:


•
the anticipated timing of the closing of the pending transaction and proposed
spinoff;

•
the expected tax treatment of the pending transaction and proposed spinoff;

•
the ability of each of Windstream (post-spin) and the new REIT company to
conduct and expand their respective businesses following the proposed spinoff;
and

•
the ability to receive, or delays in obtaining, the regulatory approvals
required to complete the proposed spinoff.



In addition to these factors, actual future performance, outcomes and results
may differ materially because of more general factors including, among others,
general industry and market conditions and growth rates, economic conditions,
and governmental and public policy changes.


Windstream undertakes no obligation to update or revise any forward-looking
statements, whether as a result of new information, future events or otherwise.
The foregoing review of factors that could cause Windstream’s actual results to
differ materially from those contemplated in the forward-looking statements
should be considered in connection with information regarding risks and
uncertainties that may affect Windstream’s future results included in other
filings by Windstream with the Securities and Exchange Commission at
www.sec.gov.


-end-


Media Contact:                
David Avery, 501-748-5876            
david.avery@windstream.com         


Investor Contact:
Mary Michaels, 501-748-7578
mary.michaels@windstream.com



B-4